Citation Nr: 1146721	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable rating for a right knee scar.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was afforded a hearing at the RO with the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file.

In this case, correspondence in November 2011 reflects the Veteran's desire to withdraw his appeal with respect to his increased rating claims for the bilateral knees, to include a right knee scar.  However, at his Board hearing in September 2011, testimony was taken on these issues.  As such action might reasonably indicate to the Veteran that those issued remained in appellate status, and as he now is likely expecting a decision as to those claims, the Board will retain jurisdiction of those matters.  Percy v. Shinseki, 23 Vet. App. (2009).



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional evidence is necessary to decide the instant case.

A statement from the Veteran's previous employer indicates that he took a voluntary termination program which was effective on September 14, 2007.

Concerning the Veteran's claim for TDIU, the Board finds that an additional medical examination is required.  The Board notes in this regard that a VA examination report indicated that the Veteran was still working at the time of his most recent VA psychiatric examination in July 2007.  The Veteran's VA joints examination in October 2007 indicated that the he could be employed in a sedentary profession.  The Veteran has submitted various statements from private physicians concerning his unemployability.  Various letters from Dr. M indicate that he is unemployable; however, the letters indicate that the Veteran is unemployable due to his psychiatric disability, bilateral knee disabilities and lumbar spine disability.  The Veteran is not service-connected for any back condition.  The Veteran also submitted a Disabled American Veterans physician's questionnaire from Dr. S dated July 2007.  The examiner checked a box that the Veteran is unemployable; however, the reasons and bases for such opinion is almost entirely illegible.  The Board also notes that this opinion was written while the Veteran was still employed and thus not eligible for TDIU at that time.  As the current evidence is insufficient to determine if the Veteran is unemployable solely due to service-connected disabilities; he should be afforded an additional VA examination.  

Additionally, an April 2008 private examination report indicates that the Veteran's PTSD and right knee had worsened and required a re-assessment by the VA.  As there is evidence suggesting a worsening of symptomatology since the last examinations, which were four years ago, the Veteran should be afforded additional VA examinations for his right knee scar, bilateral knee disability and psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In so deciding, it is further noted that the prior examinations noted above did not contain sufficient information to rate the Veteran's disabilities.  More specifically, the joints examination did not indicate the dimensions of the Veteran's scar (other than large) and did not indicate if there was locking or the degree of instability consistent with the rating criteria; the psychiatric examination did not discuss all of the symptomatology for consideration under the next higher criteria for PTSD.  Thus, the Veteran should be afforded additional VA examinations for his right knee scar, bilateral knee disability and psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current degree of severity of his knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

The examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups and should indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.  

The examiner should provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of both knees.  The examiner should also determine if either knee locks and if so the frequency of the locking.

The examiner should also provide an opinion concerning the impact of the Veteran's knee disabilities on his ability to work, to include whether they render him unemployable.  The rationale for all opinions expressed should also be provided.

2.  Schedule the Veteran for a VA scar examination to determine the nature and extent of his right knee scar.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  Additionally, the examiner should provide the measurements of the Veteran's scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion.

3.  Schedule a VA psychiatric examination for the Veteran to determine the current severity of the Veteran's PTSD. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to work, to include whether it renders him unemployable.  The rationale for all opinions expressed should also be provided.

4.  The Veteran should additionally be afforded a general VA examination to determine unemployability, if necessary.

5.  After completion of the above, the AMC/RO should review the record and readjudicate the Veteran's claims in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

